Citation Nr: 1522674	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  12-01 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for claimed residuals of a left carpal tunnel syndrome surgery performed by VA in March 2010.


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1967 to April 1970.  

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which, in pertinent part, denied entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a left hand carpal tunnel syndrome surgery.  A claim for compensation under 38 U.S.C.A. § 1151 for residuals of a left hand carpal tunnel syndrome was received in May 2011.  

In a January 2012 substantive appeal (on VA Form 9), the Veteran requested a Board hearing to be held at the local RO in Hartford, Connecticut.  In October 2012, the Board remanded the appeal to schedule the requested hearing, which was scheduled for March 2013.  The Veteran did not report for the scheduled Board hearing in March 2013.  In correspondence received in March 2013, after the Veteran did not appear at the scheduled Board hearing, the Veteran withdrew the hearing request.  The request is deemed withdrawn and the Board may proceed with adjudication of the issue on appeal.  38 C.F.R. § 20.704(d) (2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

38 U.S.C.A. § 1151

In November 2014, the Board, in pertinent part, remanded the appeal to provide a VA examination to assist in determining whether the Veteran sustained additional disability following the March 2010 carpal tunnel syndrome release surgery that was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in performing the March 2010 surgery or due to the failure to exercise the degree of care that would be expected of a reasonable health care provider.  The November 2014 Board remand instructions specifically directed that the Veteran was to be scheduled for an examination and that the VA examiner should offer the requested opinions "following review of the claims file and examination of the Veteran" (emphasis added).

Review of the February 2015 VA examination report indicates that an in-person examination was not conducted and that the rendered medical opinion was based on chart review only.  As such, the Board finds that there has not been substantial compliance with the prior Board remand orders and an additional VA examination is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Further, VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  The November 2014 Board remand instructions directed the AOJ to obtain relevant VA or private treatment records dated since July 2011 pertaining to treatment for left hand and wrist complaints.  While additional VA treatment records have been obtained and associated the claims file, review of the evidence of record does not indicate that the AOJ attempted to obtain any additional outstanding private treatment records.  See Stegall, 11 Vet. App. at 271.  The Board finds that the AOJ should contact the Veteran and request he submit any additional private treatment records or submit the appropriate authorizations for the AOJ to attempt to obtain the identified private treatment records.    

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and request he identify the names, addresses, and approximate dates of treatment for all health care providers who have treated him for left hand and wrist carpal tunnel syndrome (and not already of record).

The AOJ should ask the Veteran to provide the copies of any private treatment records he has received with regard to treatment for left hand and wrist carpal tunnel syndrome.  The AOJ should attempt to obtain copies of any private treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  All reasonable attempts should be made to obtain these records.  

2.  Then, schedule the Veteran for a VA examination(s) to address the claimed additional disability of residuals of a left carpal tunnel syndrome surgery performed by VA in March 2010.  The relevant documents in the claims folder should be made available to the examiner for review in conjunction with the examination.  Following a review of the claims file and examination of the Veteran, the VA examiner should offer the following opinions with supporting rationale: 

(a)  Did the Veteran sustain any additional disability either directly or through aggravation of any preexisting condition(s), that was caused by the March 2010 left carpal tunnel surgery?  If so, identify any additional disability.

(b)  If there was additional disability of the left wrist/arm following the March 2010 left carpal tunnel surgery, was it caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment in March 2010?  

(c)  As part of the March 2010 left carpal tunnel surgery, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider?

(d)  If there is additional disability of the left wrist/arm following the March 2010 left carpal tunnel surgery, was the additional disability a risk that a reasonable health care provider would have considered to be an ordinary risk of the treatment provided?

(e) If there is additional disability of the left arm/wrist following the March 2010 left carpal tunnel surgery, was the additional disability a risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures? 

5.  Then, readjudicate the appeal.  If the issue on appeal remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



